SIMEONE, Chief Judge,
concurring.
I concur that this cause must be reversed and remanded for a new trial but add a few comments concerning what this case does and does not hold. The parties did not raise, nor does the opinion deal with, the constitutionality of § 544.190, RSMo 1969, Mattis v. Schnarr, 547 F.2d 1007 (8th Cir.1976), judgment vacated, Ashcroft v. Mat-tis, -U.S.-, 97 S.Ct. 1739, 52 L.Ed.2d 219 (1977). Nor does the opinion deal with the complex problem of the use of deadly force by police officers in effecting an arrest for a felony, A Model Code of Pre-ar-raignment Procedure, § 120.7 (1975); S.B. 60, The Criminal Code of Missouri, effective January 1, 1979, § 563.046. The opinion only deals with trial errors of parading before the jury the “litany of unproved arrests . . . .” For the reasons explained in the opinion by Houser, Sp. J., on that issue I concur. Other matters not raised or determined by the original opinion must await another day.